ClaeksoN, J.
Officer B. L. Finch, a witness for the State, had testi- ■ fied previously. The State had rested, then the defendant, Simon Portee, testified in his own behalf and, among other witnesses testifying for him, was his wife, Victoria Portee. Thereupon, Finch was recalled. He proceeded to testify as to a conversation he had with Simon as to when he had gone home the night of the assault. That evidence was as follows: “Simon said he got in about 11 o’clock and his wife came out to the car where Chief Miller and myself was and I asked her — he was present, standing there — and she said, ‘It was late in the morning— after midnight,’ and Simon said he did carry a woman to Rockingham and was a little late getting back. And she told him if it was not for that old automobile, he would not be in trouble — that that was keeping him out late at night.”
The question arises was the silence of Simon Portee, under the facts and circumstances above set forth, some evidence to go to the jury to contradict him. We think the evidence competent; the probative force was for the jury.
*145In Underbill’s Grim. Ev. (3d ed.), part see. 208, it is said: “Tbe silence of tbe accused as regards statements in bis bearing wbicb implicate bim directly or indirectly may be proved witb tbe statements, and from bis acquiescence tbe jury may infer that tbe statements arc true and that tbejr prove bis guilt. Silence is assent as well as consent, and may, where a direct and specific accusation of crime is made, be regarded under some circumstances as a gua-si-confession. An innocent person will at once naturally and emphatically repel any accusation of crime, as a matter of self-preservation and self-defense, and as a precaution against prejudicing himself. . . . For tbe silence to be equivalent to a confession, it must be shown that tbe accused beard, understood tbe specific charge against bim, and that be beard it under circumstances not only permitting bim, but calling on bim for a denial, taking into consideration all tbe circumstances and tbe persons who were present.” Part sec. 209: “Tbe silence of tbe accused may spring from such a variety of motives, some of wbicb may be consistent witb innocence, that silence alone is very slight evidence of guilt; and, aside from tbe inference wbicb may arise from tbe attendant circumstances, should be received with caution as proof of guilt.”
In Guy v. Manuel, 89 N. C., at p. 86, Ashe, J., speaking for tbe Court, said: “To make tbe statements of others evidence against one on tbe ground of bis implied admission of their truth by silent acquiescence, they must be made on an occasion when a reply from bim might be properly expected. Taylor on Ev., sec. 138; S. v. Suggs, post, 527. But where tbe occasion is such that a person is not called upon or expected to speak, no statements made in bis presence can be used against bim on tbe ground of bis presumed assent from bis silence.”
S. v. Suggs, 89 N. C., at p. 530: “Where a statement is made, either to a man or within bis bearing, that be was concerned in tbe commission of a crime, to wbicb be makes no reply, the natural inference is that tbe imputation is well founded, or be would have repelled it. Guy v. Manuel, ante, 83; Whar. Ev., sec. 1136, and cases there cited.”
In S. v. Martin, 182 N. C., at p. 850-1, is tbe following: “Tbe testimony of this witness as to statements made by tbe woman in tbe presence of tbe defendant was properly admitted. True, tbe witness said that tbe defendant bad been drinking, and was sitting in a corner of tbe room when tbe statements were made; but be testified also that tbe defendant, while near enough to tbe woman to bear her remarks, occasionally said something himself, and that tbe witness, although not positive, thought tbe defendant was awake. It was tbe province of.tbe jury to determine from tbe evidence whether tbe woman’s statements were made in tbe bearing as well as in tbe presence of tbe defendant, whether they were understood by bim, and whether be denied them or *146remained silent. S. v. Bowman, 80 N. C., 437; S. v. Crockett, 82 N. C., 599; S. v. Burton, 94 N. C., 948; S. v. Randall, 170 N. C., 762.”
In S. v. Riley, 188 N. C., at p. 73-4, we find: “Among other evidence admitted as against Riley and Steelman, it was shown that the two had the stolen car at the home of Riley’s father, who lived near Pleasant Garden in said county, on Monday 9th, or Tuesday 10 December, 1923, and that defendant Steelman had there falsely introduced himself as a Mr. Brown of High Point. This testimony being from the police officer, S. J. Garnet, and John T. Carter, an agent, who testified that Steelman, having denied knowing anything about the stolen car, at the request of Mr. J. H. Riley, the latter was taken to the jail to see if he knew Steelman and could identify him as being the man who was with liis son, had the 'car at the home of the witness, and on the meeting Mr. Riley, the father, said: ‘Yes, sir, you are the man that was at my house and introduced yourself as Brown from High Point.’ True, this was a declaration of Riley, but being made in the presence of Steelman, who made no denial, it became a fact in evidence relevant to the issue. S. v. Jackson, 150 N. C., 831.”
In Comrs. v. Brown, 131 Mass., 69, it is said: “A statement, made in the presence of a defendant, to which no reply is made, is not admissible against him unless it appears that he was at liberty to make a reply, and that the statement was made by such person and under such circumstances as naturally to call for a reply, unless he intends to admit it; but if he makes a reply, wholly or partially admitting the truth of the facts stated, both the statement and the reply are competent evidence,” citing Comrs. v. Kennedy, 12 Metcalf (Mass.), 235. Boney v. Boney, 161 N. C., 614; S. v. Walton, 172 N. C., 931; S. v. Pitts, 177 N. C., 543; S. v. Willoughby, 180 N. C., 676; S. v. Butler, 185 N. C., 625; S. v. Evans, 189 N. C., 233.
"We think in the present case the occasion called for the defendant to speak, his silence in not speaking was some evidence for the jury to consider, the probative force was for them.
Although the wife is not a competent witness against her husband, in a trial of a criminal action, her declarations made in his.presence and in the presence of a third party, and naturally calling for some action or reply, if untrue, he remaining silent, are admissible in evidence. The defendant’s exception and assignment of error to the admission of the testimony was on the ground that it -tfas, in effect, using the wife as a witness against her husband, contrary to the statute, is untenable.
In S. v. Graham, 194 N. C., at p. 466-7, Adams, J., speaking for a unanimous Court, said: “Mrs. Doss Bowen was permitted to testify that a short time before the homicide the prisoner took a pistol from his pocket in her presence and in the presence of his wife, whereupon the *147latter addressing ber husband remarked, 'You broke in my trunk and got it.’ This was objected to; but the objection was properly overruled. Although the wife is not a competent witness against the husband in the trial of a criminal action, her declarations made in his presence, and in the presence of a third party, and naturally calling for some action or reply if untrue, he remaining silent, are admissible in evidence. S. v. Record, 151 N. C., 695; S. v. Randall, 170 N. C., 757; S. v. McKinney, 175 N. C., 784; S. v. Evans, 189 N. C., 233.”
For the reasons given, we find
No error.